United States District Court
Northern District of California

aoa NN AO Se WD WN

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED
DEC 2 4 2019

SUSAN Y. SOON
CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA —

UNITED STATES OF AMERICA,
Plaintiffs,

Case No. 3:19-mj-72080 TSH

Charging District's Case No.
19-MJ-0976

Vv.

ALEXANDER NICHOLAS CRUZ,
Defendants.

 

 

COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the Southern District of California.
The defendant may need an interpreter for this language: none
The defendant: ( ) will retain an attorney.
(X) is requesting court-appointed counsel.

The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States Marshal must transport forthwith the defendant,
Alexander Nicholas Cruz, together with a copy of this order, to the charging district and deliver —
the defendant to the United States Marshal for that district, or to another officer authorized to
receive the defendant. The Marshal or officer of the charging district should immediately notify
the United States Attorney and the Clerk of the Clerk for that district of the defendant's arrival so
that further proceedings may be promptly scheduled. The Clerk of this district must promptly
transmit the papers and any bail to the charging district.

TAAD. We

THOMAS S. HIXSON f
UNITED STATES MAGISTRATE JUDGE

Dated: December 24, 2019

 

 
